Virgin, J.
By serving a civil process before he had given the official bond required of him as constable, the defendant “for*97feited not less than twenty, nor more than fifty dollars to tbe prosecutor.” R. S., c. 80, § 50.
At the trial of tbe plaintiff’s action of debt for the recovery of the forfeiture, commenced and tried in the superior court, the plaintiff’s counsel in his argument to the jury expressly claimed a verdict for only twenty dollars; and the jury concurred and returned their verdict for that sum. Four days thereafter, when the plaintiff taxed his bill of cost, the judge restricted his taxation to one quarter part of the verdict and the plaintiff alleged exception. The question therefore is: “Is the plaintiff entitled to more than quarter costs, if in the trial of his action of debt commenced in a superior court to recover under a penal statute “not less than twenty nor more than fifty dollars” forfeited to the prosecutor, the jury returns a verdict for only twenty dollars. The decision of this question depends upon a proper construction of two companion statutory provisions.
1. In actions commenced in the supreme judicial or a superior court, except those by or against towns for the support of paupers, if it appears on the rendition of judgment that the action should have been commenced before a municipal or police court or a trial justice, the plaintiff recovers for costs only one quarter part of his debt or damages.” R. S., c. 82, § 120.
No provision .therein contained negatives the jurisdiction of the supreme or superior court of actions commenced therein notwithstanding they properly “should have been commenced before” one of the inferior tribunals specified. On the contrary the “rendition of judgment” in such actions is permitted when the ad damnum is more than twenty dollars. Cole v. Hayes, 78 Maine, 539. The particular object of the provision which restricts the plaintiff’s costs in certain actions to a sum equal to one quarter of his debt or damage recovered, is to discourage a plaintiff from commencing them in the higher courts when a less expensive and convenient tribunal is open to him. Chesley v. Brown, 11 Maine, 143, 149; Burnham v. Ross, 47 Maine, 460 and note by Kent, J.
The language of the original provision (Stat. 1821, c. 59, § 30) was : “If upon any action originally brought before the court of common pleas judgment shall be recovered for no more than *98twenty dollars debt or damage, tlie plaintiff shall be entitled for his costs to no more than one quarter part,” &c. Subsequently the court, by what was déemed a “fair and consistent construction” of the phrase “any action,” restrained its generality so as not to include certain actions wherein title to real estate might be involved and restrict costs therein though the debt or damage recovered might be twenty dollars or less. Thereupon the legislature, to harmonize and make plain the law, changed the language of the original provision regulating costs by substituting for the unqualified phrase: “if upon any action judgment shall be recovered for no more than twenty dollars debt or damage,” the general provision without specifying the exceptions: “if it appears on the rendition of judgment that the action should have been commenced before a municipal or police court or trial justice.” Hervey v. Bangs, 53 Maine, 514, 516.
II. What actions should be commenced before the inferior tribunals named ?
The general answer is found in the provision defining the jurisdiction of those tribunals; and that relating to trial justices is: “Every trial justice has original and exclusive jurisdiction of all civil actions (with certain exceptions not material to our present inquiry) including prosecutions for penalties in which his town is interested, when the debt or damages demanded do [does] not exceed twenty dollars.” R. S., c. 83, § 3. In cases not excepted the verdict generally settles the debt or damages for which an action is instituted. If not exceeding twenty dollars, the verdict shows the cause of action was within the jurisdiction of a trial justice and “should have been commenced before him.” As interest on a verdict is no part of the cause of action, but is rather in the nature of a penalty for delaying the plaintiff in reaping the fruit of the decision in his favor, it in nowise affects the question of costs even when it swells the debt or damage to an amount of judgment exceeding twenty dollars. Hervey v. Bangs, supra.
On recurring to R. S., c. 83, § 3, it appears that, prosecutions for penalties, even in which their towns are interested, are expressly within the jurisdiction of trial justices. And although the maximum penalty sued for is more than twenty dollars still *99tbe sum recovered was settled by the jury and that too at the special request of the plaintiff, at a sum not exceeding twenty dollars ; and we can perceive no reason why he shall be allowed to evade or avoid the plain rules of, and practice under the statute. Moreover the case is settled in principle by Houlton v. Martin, 50 Maine, 336, and cases there cited.

.Exceptions overruled.

Peters, C. J., Walton, Banporth, Lib bey and Haskell, JJ., concurred.